DETAILED ACTION
This Office action is in response to the election filed on 25 November 2022.  Claims 1-16 are pending in the application.  Claims 1-8 have been withdrawn from consideration. 

Election/Restrictions
Applicant’s election without traverse of the invention of species II: Figure 12, on which claims 9-16 are readable, in the reply filed on 25 November 2022 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 9-16 require a first conductive layer, a second conductive layer, a third conductive layer, a fourth conductive layer, a fifth conductive layer, a sixth conductive layer, a seventh conductive layer, an eighth conductive layer, a ninth conductive layer, a tenth conductive layer, a eleventh conductive layer, a twelfth conductive layer, a thirteenth conductive layer, a fourteenth conductive layer, and a first insulating layer, a second insulating layer, a  third insulating layer, a fourth insulating layer, a fifth insulating layer, a sixth insulating layer, a seventh insulating layer, and an eighth insulating layer, however, the specification teaches in paragraph 101-102 conductive layer 310 and insulating layer 301. Therefore, the specification fails to provide proper antecedent basis for the claimed subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-16 recite the limitation “an a-th(a is a natural number) conductive layer is the first conductive layer, an (a + 1)-th conductive layer is the second conductive layer, and an (a + 2)-th conductive layer is the third conductive layer" and “an a-th conductive layer is a ninth conductive layer, an (a + 1)-th conductive layer is a tenth conductive layer, and an (a + 2)-th conductive layer is an eleventh conductive layer” in claim 13, lines 10-15 and lines 17-22,  it is unclear how is a-th conductive layer is the first conductive layer and is a ninth conductive layer or (a + 1)-th conductive layer is the second conductive layer an (a + 1)-th conductive layer is a tenth conductive layer. Claim 14 recites limitation such as “a b -th (b is a natural number) conductive layer is the fourth conductive layer, a (b + 1)-th conductive layer is the fifth conductive layer, and a (b + 2)-th conductive layer is the sixth conductive layer, among the plurality of other conductive layers, a b-th conductive layer is a twelfth conductive layer, a (b + 1) -th conductive layer is a thirteenth conductive layer, and a (b + 2) -th conductive layer is a fourteenth conductive layer,” it is unclear how can b-th conductive layer is the fourth conductive layer and also a twelfth conductive layer. Claim 15 recites “a b -th (b is a natural number) conductive layer is the fourth conductive layer, a (b + 1)-th conductive layer is the fifth conductive layer, and a (b + 2)-th conductive layer is the sixth conductive layer, among the plurality of other conductive layers, a b-th conductive layer is a twelfth conductive layer, a (b + 1) -th conductive layer is a thirteenth conductive layer, and a (b + 2) -th conductive layer is a fourteenth conductive layer” it is confusing how can b-th conductive layer is the fourth conductive layer and also a twelfth conductive layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 9 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto, US patent 8030700 B2.
With respect to claim 9, Sakamoto discloses a substrate (11, fig. 22); a plurality of conductive layers (WL1-Wl8, fig. 22) arranged in a first direction (Z direction, fig. 22) intersecting a surface of the substrate (11, fig. 22), extending in a second direction (X direction, fig. 22) intersecting the first direction (Z direction, fig. 22), and functioning as a word line electrically connected to a memory cell; and a semiconductor layer (SP, fig. 22) extending in the first direction (Z direction, fig. 22) and penetrating the plurality of conductive layers (WL1-Wl8, fig. 22), wherein the semiconductor layer (SP, fig. 22) includes 
a first part (see fig. 22 below) disposed between one end portion of the semiconductor layer (SP, fig. 22) in the first direction (Z direction, fig. 22) and the other end portion of the semiconductor layer (SP, fig. 22) in the first direction (Z direction, fig. 22), and having a width in the second direction (X direction, fig. 22) larger than a first width, and 
a first second part (see fig. 22 below) disposed between the first part (see fig. 22 below) and the other end portion, and having a width in the second direction (X direction, fig. 22) smaller than the first width, the plurality of conductive layers (WL1-Wl8, fig. 22) includes 
a first conductive layer (WL6, fig. 22) facing the first part (see fig. 22 below), a second conductive layer (WL5, fig. 22) adjacent to the first conductive layer (WL6, fig. 22) in the first direction (Z direction, fig. 22), a third conductive layer (WL4, fig. 22) adjacent to the second conductive layer (WL5, fig. 22) in the first direction (Z direction, fig. 22), a fourth conductive layer (WL3, fig. 22) facing the first second part (see fig. 22 below), a fifth conductive layer (WL2, fig. 22) adjacent to the fourth conductive layer (WL3, fig. 22) in the first direction (Z direction, fig. 22), and a sixth conductive layer (WL1, fig. 22) adjacent to the fifth conductive layer (WL2, fig. 22) in the first direction (Z direction, fig. 22), and 
when, a distance between the first conductive layer (WL6, fig. 22) and the second conductive layer (WL5, fig. 22) in the first direction (Z direction, fig. 22) is a first distance (between WL6 and WL5, fig. 22), a distance between the second conductive layer (WL5, fig. 22) and the third conductive layer (WL4, fig. 22) in the first direction (Z direction, fig. 22) is a second distance (between WL5 and WL4, fig. 22), 
a distance between the fourth conductive layer (WL3, fig. 22) and the fifth conductive layer (WL2, fig. 22) in the first direction (Z direction, fig. 22) is a third distance (between WL3 and WL2, fig. 22), and 
a distance between the fifth conductive layer (WL2, fig. 22) and the sixth conductive layer (WL1, fig. 22) in the first direction (Z direction, fig. 22) is a fourth distance (between WL2 and WL1, fig. 22), the 
third distance (between WL3 and WL2, fig. 22) and the fourth distance (between WL2 and WL1, fig. 22) are smaller than the first distance (between WL6 and WL5, fig. 22) and the second distance (between WL5 and WL4, fig. 22).
With respect to claim 13, Sakamoto discloses a plurality of other conductive layers arranged in the first direction (Z direction, fig. 22) and extending in the second direction (X direction, fig. 22); and a plurality of insulating layers (14, fig. 22) arranged in the first direction (Z direction, fig. 22) and extending in the second direction (X direction, fig. 22), wherein when, among the plurality of conductive layers (WL1-Wl8, fig. 22), an a-th (a is a natural number) conductive layer is the first conductive layer (WL6, fig. 22), an (a+1)-th conductive layer is the second conductive layer (WL5, fig. 22), and an (a+2)-th conductive layer is the third conductive layer (WL4, fig. 22), among the plurality of other conductive layers, an a-th conductive layer is a ninth conductive layer (WL6, fig. 22), an (a+1)-th conductive layer is a tenth conductive layer (WL5, fig. 22), and an (a+2)-th conductive layer is an eleventh conductive layer (WL4, fig. 22), and 
among the plurality of insulating layers (14, fig. 22), an a-th insulating layer (14, fig. 22) is a first insulating layer (14, fig. 22), an (a+1)-th insulating layer (14, fig. 22) is a second insulating layer (14, fig. 22), and an (a+2)-th insulating layer (14, fig. 22) is a third insulating layer (14, fig. 22), the first insulating layer (14, fig. 22) includes a first insulating film (25, fig. 22) and a second insulating film (film 25 opposite side of first insulating film 25, fig. 22) that are connected to the ninth conductive layer (WL6, fig. 22) in at least one of the second direction (X direction, fig. 22) or a third direction intersecting the first direction (Z direction, fig. 22) and the second direction (X direction, fig. 22), the second insulating layer (14, fig. 22) includes a third insulating film (26, fig. 22) and a fourth insulating film (film 26 opposite side of first insulating film 26, fig. 22) that are connected to the tenth conductive layer (WL5, fig. 22) in at least one of the second direction (X direction, fig. 22) or the third direction, and the third insulating layer (14, fig. 22) includes a fifth insulating film (27, fig. 22) and a sixth insulating film (film 27 opposite side of first insulating film 27, fig. 22) that are connected to the eleventh conductive layer (WL4, fig. 22) in at least one of the second direction (X direction, fig. 22) or the third direction.
With respect to claim 14, Sakamoto discloses wherein, when, among the plurality of conductive layers (WL1-Wl8, fig. 22), a b-th (b is a natural number) conductive layer is the fourth conductive layer (WL3, fig. 22), a (b+1)-th conductive layer is the fifth conductive layer (WL2, fig. 22), and a (b+2)-th conductive layer is the sixth conductive layer (WL1, fig. 22), among the plurality of other conductive layers, a b-th conductive layer is a twelfth conductive layer (WL3, fig. 22), a (b+1)-th conductive layer is a thirteenth conductive layer (WL2, fig. 22), and a (b+2)-th conductive layer is a fourteenth conductive layer (WL1, fig. 22), and among the plurality of insulating layers (14, fig. 22), a b-th insulating layer (14, fig. 22) is a fourth insulating layer (14, fig. 22), a (b+1)-th insulating layer (14, fig. 22) is a fifth insulating layer (14, fig. 22), and a (b+2)-th insulating layer (14, fig. 22) is a sixth insulating layer (14, fig. 22), at least one of the fourth insulating layer (14, fig. 22), the fifth insulating layer (14, fig. 22), or the sixth insulating layer (14, fig. 22) includes a seventh insulating film and an eighth insulating film that are connected to the twelfth conductive layer (WL3, fig. 22), the thirteenth conductive layer (WL2, fig. 22), and the fourteenth conductive layer (WL1, fig. 22) in at least one of the second direction (X direction, fig. 22) or the third direction, and a thickness of the eighth insulating film in the first direction (Z direction, fig. 22) is smaller than a thickness of the second insulating film (film 25 opposite side of first insulating film 25, fig. 22) in the first direction (Z direction, fig. 22), a thickness of the fourth insulating film (film 26 opposite side of first insulating film 26, fig. 22) in the first direction (Z direction, fig. 22), and a thickness of the sixth insulating film (film 27 opposite side of first insulating film 27, fig. 22) in the first direction (Z direction, fig. 22).
With respect to claim 15, Sakamoto discloses wherein, when, among the plurality of conductive layers (WL1-Wl8, fig. 22), a b-th (b is a natural number) conductive layer is the fourth conductive layer (WL3, fig. 22), a (b+1)-th conductive layer is the fifth conductive layer (WL2, fig. 22), and a (b+2)-th conductive layer is the sixth conductive layer (WL1, fig. 22), among the plurality of other conductive layers, a b-th conductive layer is a twelfth conductive layer (WL3, fig. 22), a (b+1)-th conductive layer is a thirteenth conductive layer (WL2, fig. 22), and a (b+2)-th conductive layer is a fourteenth conductive layer (WL1, fig. 22), and among the plurality of insulating layers (14, fig. 22), a b-th insulating layer (14, fig. 22) is a fourth insulating layer (14, fig. 22), a (b+1)-th insulating layer (14, fig. 22) is a fifth insulating layer (14, fig. 22), and a (b+2)-th insulating layer (14, fig. 22) is a sixth insulating layer (14, fig. 22), at least one of the fourth insulating layer (14, fig. 22), the fifth insulating layer (14, fig. 22), or the sixth insulating layer (14, fig. 22) is a single-layer film formed of a seventh insulating film that are connected to the twelfth conductive layer (WL3, fig. 22), the thirteenth conductive layer (WL2, fig. 22), and the fourteenth conductive layer (WL1, fig. 22) in at least one of the second direction (X direction, fig. 22) or the third direction.
With respect to claim 16, Sakamoto discloses wherein the second insulating film (film 25 opposite side of first insulating film 25, fig. 22) and the fourth insulating film (film 26 opposite side of first insulating film 26, fig. 22) have at least one of a density higher than that of the first insulating film (25, fig. 22) and the third insulating film (26, fig. 22), a content of hydrogen smaller than that of the first insulating film (25, fig. 22) and the third insulating film (26, fig. 22), or an etching rate of a first chemical solution smaller than that of the first insulating film (25, fig. 22) and the third insulating film (26, fig. 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto, US patent 8030700 B2, as applied above to claim 9.
With respect to claim 10, Sakamoto discloses wherein when, a thickness of the first conductive layer (WL6, fig. 22) in the first direction (Z direction, fig. 22) is a first thickness, 
a thickness of the second conductive layer (WL5, fig. 22) in the first direction (Z direction, fig. 22) is a second thickness, 
a thickness of the third conductive layer (WL4, fig. 22) in the first direction (Z direction, fig. 22) is a third thickness, 
a thickness of the fourth conductive layer (WL3, fig. 22) in the first direction (Z direction, fig. 22) is a fourth thickness, 
a thickness of the fifth conductive layer (WL2, fig. 22) in the first direction (Z direction, fig. 22) is a fifth thickness, and 
a thickness of the sixth conductive layer (WL1, fig. 22) in the first direction (Z direction, fig. 22) is a sixth thickness, Sakamoto did not specific discloses the thickness of the (WL4-WL6 are smaller than WL1-WL3 however as shown in figure 22 that the total thickness of WL1-WL3 seems to have a larger thickness then WL4-WL6) the fourth thickness, the fifth thickness, and the sixth thickness are smaller than the first thickness, the second thickness, and the third thickness. However, the claimed thicknesses would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the thicknesses giving unexpected results, it is not inventive to discover optimal or workable thicknesses by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).

    PNG
    media_image1.png
    635
    761
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822